Citation Nr: 0411729	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

P. Olson, Law Clerk




INTRODUCTION

The appellant had active military service from December 18, 
1979 to January 24, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims file reveals that the appellant has 
not been properly notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
Board notes that in the July 2002 notice letter the appellant 
was provided with the incorrect definition of "new and 
material evidence".  

The appellant's request to reopen his claim was then 
subsequently denied based on the incorrect definition of 
"new and material evidence".  

The appellant's application to reopen his claim of service 
connection for a mental disorder was received in June 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of "new and material evidence 
which applies prospectively to all claims made on or after 
August 29, 2001.  As the appellant filed his claim after this 
date, the new version of applies in this case.  See 38 C.F.R. 
§ 3.156(a) (2003).  

In addition, the RO received from the appellant a completed 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA) that identified treatment reports at 
VAMC in Michigan from October 2000 to the present.  On the 
back of the form was the statement, "I will include medical 
records with my application from the Ann Arbor Veteran's 
Hospital."  It appears that the RO did not attempt to obtain 
these records.  The Board notes that during the DRO hearing 
in January 2003, the appellant's representative advised that 
the appellant had obtained the medical records referred to on 
the back of Form 4142 but that the representative had not 
gone through all of them.  The representative stated that the 
medical records were progress notes dating back two years and 
that they, to his or to the appellant's knowledge, did not 
contain etiology or a nexus to service so were not material 
to the issue of establishing service connection.

The Board has determined that the VA treatment records 
identified by the appellant should be obtained for the claim, 
if possible.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the above statements, it is apparent that the 
Board must remand this case to ensure that compliance under 
the VCAA has been met and to determine whether all evidence 
needed to consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA.  In 
particular, the appellant should be 
notified of any evidence not previously 
provided to VA which is necessary to 
substantiate the claim on appeal and 
whether VA or the appellant is expected 
to obtain any such evidence (Quartuccio).  

2.  The RO should obtain a copy of the 
appellant's VA treatment records from 
October 2002 to the present from VAMC in 
Ann Arbor, Michigan.

3.  The case should again be reviewed on 
the basis of the new definition of "new 
and material evidence" as well as on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




